Citation Nr: 1734321	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-49 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a dental disability for compensation purposes.  

4.  Entitlement to an initial higher (compensable) rating for bilateral temporomandibular dysfunction.  

5.  Entitlement to an initial higher (compensable) rating for bilateral pes planus for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter.  

6.  Entitlement to an initial higher (compensable) rating for nephrolithiasis, status post removal of kidney stones, for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter.  

7.  Entitlement to an initial higher (compensable) rating for right ear hearing loss.  

8.  Entitlement to an initial higher (compensable) rating for a left varicocele.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1984 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The September 2008 RO decision granted service connection and a noncompensable rating for bilateral temporomandibular dysfunction, effective December 1, 2007; granted service connection and a noncompensable rating for bilateral pes planus (symptomatic pes planus deformity, claimed as bilateral flat feet), effective December 1, 2007; granted service connection and a noncompensable rating for nephrolithiasis, status post removal of kidney stones, effective December 1, 2007; and granted service connection and a noncompensable rating for a left varicocele (small left varicocele, claimed as lumps of the left testicle and condyloma/warts recurring).  By this decision, the RO also denied service connection for a right ankle disability (listed as right ankle sprains, claimed as arthritis and pain); a left ankle disability (listed as left ankle sprains, claimed as arthritis and pain), and for a dental disability for compensation purposes (listed as darkening of the teeth after trauma).  

The October 2008 RO decision granted service connection and a noncompensable rating for right ear hearing loss, effective December 1, 2007.  

A March 2015 RO decision increased the rating for the Veteran's service-connected bilateral pes planus to 30 percent, effective April 16, 2010.  By this decision, the RO also increased the rating for the Veteran's service-connected nephrolithiasis, status post removal of kidney stones, to 30 percent, effective April 16, 2010.  

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2016).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the RO, for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161 (2016).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a dental disability for compensation purposes; entitlement to an initial rating higher than 10 percent for bilateral temporomandibular dysfunction; entitlement to an initial rating higher than 10 percent for bilateral pes planus for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter; entitlement to an initial higher (compensable) rating for nephrolithiasis, status post removal of kidney stones, for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter; entitlement to an initial higher (compensable) rating for right ear hearing loss; and entitlement to an initial higher (compensable) rating for a left varicocele, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's bilateral temporomandibular dysfunction has been productive of at least functional loss due to painful motion.  

2.  For the period from December 1, 2007, to April 15, 2010, the Veteran's bilateral pes planus has been at least manifested by pain.  


CONCLUSIONS OF LAW

1.  The criteria for at least an initial 10 percent rating for bilateral temporomandibular dysfunction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2016).  

2.  The criteria for at least an initial 10 percent rating for bilateral pes planus for the period from December 1, 2007, to April 15, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Temporomandibular Dysfunction

The Veteran contends that his bilateral temporomandibular dysfunction is worse than contemplated by his currently assigned disability rating and that a compensable rating is therefore warranted for that service-connected disability.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected temporomandibular dysfunction.  

A May 2008 VA dental and oral examination report notes that the Veteran was involved in a motor vehicle accident which resulted in his requiring root canals on tooth number 7 and tooth number 8.  It was noted that there was no loss of motion and no functional impairment other than just the damage to the teeth.  

The examiner reported that the Veteran was missing tooth number 3, 4, 5, 13, 14, 16, 18, 19, 21, 29, 30, and 32.  The examiner stated that the missing teeth had been replaced with removal casts and partial dentures.  The examiner reported that there was no limitation of opening or lateral excursion.  It was also noted that there was no bone loss other than slight alveolar bone loss due to the missing teeth.  The examiner stated that the Veteran had a midline discrepancy of approximately 2 mm between the mamillary and mandibular midline.  The examiner indicated that the Veteran had a hard pop or click in his left temporomandibular joint, with a softer pop in his right temporomandibular joint.  The examiner reported that pain was only associated with the pop in the left mandibular joint.  

The diagnosis was bilateral temporomandibular dysfunction with the left side worse than the right side.  The examiner stated that the diagnosis was of an idiopathic etiology, possibly due to the Veteran's tooth loss.  

The Board observes that although there is no clinical evidence demonstrating limitation of motion of the Veteran's temporomandibular joint, the Veteran is competent to report his symptoms as to his temporomandibular dysfunction such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The May 2008 VA dental and oral examination report specifically notes that the Veteran has pain associated with a pop in his left temporomandibular joint, apparently on motion.  In light of the above examination findings, the Board finds that, pursuant to Burton, an initial rating of 10 percent is warranted for the painful motion associated with the Veteran's service-connected bilateral temporomandibular dysfunction.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

II. Bilateral Pes Planus

The Veteran contends that his bilateral pes planus is worse than contemplated by his currently assigned disability ratings and that higher ratings are therefore warranted for that service-connected disability.  

In this case, a September 2008 RO decision granted service connection and a noncompensable (0 percent) rating for bilateral pes planus, effective December 1, 2007.  A March 2015 RO decision increased the rating for the Veteran's service-connected bilateral pes planus to 30 percent, effective April 16, 2010.  Thus, the Board must consider whether the Veteran is entitled to an initial higher (compensable) rating for bilateral pes planus for the period from December 1, 2007, to April 15, 2010, and an initial rating higher than 30 percent for bilateral pes planus for the period since January 16, 2010.  

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  

A May 2008 VA general medical examination report notes that the Veteran gave a history of having problems with flat feet for the previous three to four years.  He stated that he used inserts in that past, but that he was not presently using inserts or any special shoes.  The Veteran reported that he had some pain in the arches with excessive physical activity and with running.  He stated that he did not play any sports because of his knees, ankles, and foot problems, and that they were all too painful afterwards.  The examiner reported that the examination of the Veteran's feet was remarkable for a pes planus deformity, bilaterally, with mild tenderness noted in the plantar arches.  The diagnosis was a systematic pes planus deformity with mild plantar fasciitis.  The examiner related that the functional loss due to pain was mild, 25 percent, and that the Veteran had used arch supports in the past, with no current arch supports.  

An April 16, 2010, VA feet examination report notes that the Veteran reported that he had pain with standing, walking, and at rest.  He also indicated that he had stiffness with standing, walking, and at rest, as well as weakness while standing.  The Veteran further stated that he had a lack of endurance with standing and with walking.  It was noted that the location of the Veteran's pain was in his arches and that location of the stiffness, weakness, and lack of endurance was in his feet, bilaterally.  The examiner indicated that there was no evidence of painful motion, swelling, and instability of the right foot and left foot.  The examiner indicated that there was evidence of tenderness, weakness, and abnormal weight bearing.  The diagnosis was bilateral pes planus, stable.  

The Board finds that a rating of at least 10 percent is warranted for the Veteran's service-connected bilateral pes planus for the period from December 1, 2007, to April 15, 2010.  Where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, the evidence shows the Veteran reported that his bilateral pes planus has been manifested by painful motion throughout the appeal period.  A May 2008 VA general medical examination report specifically indicates that the Veteran had functional loss due to pain, and an April 16, 2010 VA feet examination report indicates that the Veteran has tenderness, weakness, and abnormal weight bearing.  The Board notes that the Veteran is already in receipt of a 30 percent rating for the period since April 16, 2010.  The Board finds, however, that in light of the holding of Southall-Norman, a 10 percent rating is warranted for the Veteran's bilateral pes planus for the period from December 1, 2007, to April 15, 2010.  

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

An initial higher rating of at least 10 percent is granted for bilateral temporomandibular dysfunction, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of at least 10 percent is granted for bilateral pes planus for period from December 1, 2007, to April 15, 2010, subject to the laws and regulations governing the payment of monetary awards.  

REMAND

The remaining issues on appeal are entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a dental disability for compensation purposes; entitlement to an initial rating higher than 10 percent for bilateral temporomandibular dysfunction; entitlement to an initial rating higher than 10 percent for bilateral pes planus for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter; entitlement to an initial higher (compensable) rating for nephrolithiasis, status post removal of kidney stones, for the period from December 1, 2007, to April 15, 2010, and higher than 30 percent thereafter; entitlement to an initial higher (compensable) rating for right ear hearing loss; and entitlement to an initial higher (compensable) rating for a left varicocele.  

The Veteran contends that he has a right ankle disability, a left ankle disability, and a dental disability, that are related to service.  

The Veteran is competent to report right ankle, left ankle, and dental problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records indicate that he was treated for right and left ankle problems.  Such records also refer to treatment for multiple dental issues.  

On a medical history form at the time of the time of an August 2007 separation examination, the Veteran checked that he had impaired use of his arms, legs, hands, or feet.  The Veteran also reported that he had twisted ankles and aching in his ankles during cold weather.  The reviewing examiner did not specifically refer to right ankle or left ankle problems.  The actual objective August 2007 separation examination report is apparently not of record.  

Post-service VA treatment records show treatment for right and left ankle problems.  

A May 2008 VA general medical examination report notes that the Veteran's claims file was not available for review.  The Veteran reported that he sprained both ankles more than once over the previous several years playing basketball.  He stated that he had problems with both ankles on and off for five to six years.  He indicated that his ankles had been wrapped, that he had been given pain medication, and that he had used crutches in the past.  The Veteran maintained that he had a history of some pain with physical activity, as well as stiffness in the morning and popping of his ankles.  He denied that he had any instability.  It was noted that the Veteran had not undergone surgery or any injections.  The Veteran indicated that his ankle pain was also aggravated by his service-connected pes planus.  

The diagnosis was a past history of bilateral ankle sprains.  The examiner reported that the Veteran had an entirely normal examination of the ankles.  The examiner stated that functional loss due to pain was minimal, 10 percent with running.  

The Board observes that the examiner solely diagnosed a history of bilateral ankle sprains and stated that the Veteran had an entirely normal examination.  The Board notes, however, that the examiner also referred to a functional loss due to pain of 10 percent.  Therefore, it is unclear if the Veteran actually has current right and left ankle disabilities.  The Board also observes that the examiner did not review the Veteran's claims file and that the Veteran has been treated for bilateral ankle complaints since the May 2008 VA general medical examination.  

In light of the above, the Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a right ankle disability and for a left ankle disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board observes that in his December 2009 VA Form 9, the Veteran reported that he was currently receiving treatment at the Montgomery, Alabama VA Medical Center.  The Board notes that the most recent treatment records from such facility are dated in April 2014.  The Board observes that as there are possible further VA treatment records that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Further, as to the Veteran's temporomandibular dysfunction and bilateral pes planus, as discussed in the decision above, the aforementioned allowances are not complete grants of the benefits sought on appeal.  However, before the Board can determine whether higher ratings are warranted for the Veteran's service-connected bilateral temporomandibular dysfunction and bilateral pes planus, further development is required.  38 C.F.R. § 19.9 (2016).  

The Board observes that in his December 2009 VA Form 9, the Veteran essentially indicated that his service-connected bilateral temporomandibular dysfunction and right ear hearing loss had worsened.  

The Board notes that the Veteran has not been afforded VA examinations as to his service-connected bilateral temporomandibular dysfunction; right ear hearing loss; and left varicocele, in over nine years.  Additionally, the Board notes that the Veteran has not been afforded VA examinations as to his service-connected bilateral pes planus and nephrolithiasis, status post removal of kidney stones, in seven years.  In light of the state of the record, the Board finds that those claims must be remanded to afford the Veteran VA examinations to assess the current severity of his service-connected bilateral temporomandibular dysfunction; bilateral pes planus; nephrolithiasis, status post removal of kidney stones; right ear hearing loss; and left varicocele.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at Montgomery, Alabama VA Medical Center since April 2014.  

2.  Ask the Veteran to identify all other medical providers who have treated him for right ankle disability; left ankle disability; dental disability; bilateral pes planus; bilateral temporomandibular dysfunction; nephrolithiasis; right ear hearing loss; and left varicocele since April 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed right ankle disability, left ankle disability, and dental disability, as well as the severity of his bilateral temporomandibular dysfunction; bilateral pes planus; nephrolithiasis, status post removal of kidney stones; right ear hearing loss; and left varicocele, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed right ankle disability and left ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle and left ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right ankle disabilities and left ankle disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right ankle and left ankle complaints during service, and his reports of right ankle and left ankle problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected bilateral pes planus, or any other service-connected disabilities, caused or aggravated any currently diagnosed right ankle disabilities and left ankle disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right ankle disabilities and left ankle disabilities, by the Veteran's service-connected bilateral pes planus, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right ankle disabilities and left ankle disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral temporomandibular dysfunction.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected bilateral temporomandibular dysfunction must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral pes planus.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected bilateral pes planus must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected nephrolithiasis, status post removal of kidney stones.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected nephrolithiasis, status post removal of kidney stones, must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

8.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right ear hearing loss. The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected right ear hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's right ear hearing loss.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left varicocele.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected left varicocele must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

10.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


